United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30330
                        Conference Calendar


JESSIE STEPHENS,

                                    Plaintiff-Appellant,

versus

SALLY GRYDER; RICHARD L. STALDER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2464
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jessie Stephens, Louisiana prisoner no. 94547, appeals the

district court’s dismissal of his civil rights complaint as

frivolous and he argues that the district court erred by

dismissing the complaint with prejudice because he paid the full

filing fee.

     The district court determined that Stephens’ claim for

reimbursement of unpaid incentive wages was frivolous because he

failed to allege that the defendants intentionally deprived him


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30330
                                -2-

of property and because Louisiana law provides an adequate post-

deprivation remedy for his claim.    We find no error in the

district court’s determination.    Because the complaint was

frivolous, it was subject to dismissal regardless whether

Stephens paid the filing fee.     28 U.S.C. § 1915A.   This appeal is

likewise frivolous, and we dismiss it as such.     Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The district court’s dismissal of the complaint as frivolous

and our dismissal of this appeal count as “strikes” for purposes

of 28 U.S.C. § 1915(g).   Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   We caution Stephens that he now has two

strikes under § 1915(g) and that, if he accumulates one more

strike, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.